Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 9/16/22 as being acknowledged and entered.  By this amendment claim 21 has been added and claims 1-21 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hang et al. (CN109748938).

    PNG
    media_image1.png
    347
    513
    media_image1.png
    Greyscale
Claim 21:  Huang teaches an organometallic compound represented by Formula 1: Formula 1   wherein, in Formula 1, Mi is selected from platinum (Pt), palladium (Pd), copper (Cu), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), titanium (Ti), zirconium (Zr), hafnium (Hf), europium (Eu), terbium (Tb), and thulium (Tm), ring A1 to ring A4 are each independently selected from a C5-C6o carbocyclic group and a C1-C6o heterocyclic group, Y1 to Y4 are each independently N or C, Ti to T4 are each independently selected from a single bond, O, and S, L1 to L4 are each independently selected from a single bond, *-O-*', *-S-*', *-  
    PNG
    media_image2.png
    20
    804
    media_image2.png
    Greyscale
 B(R8)-*', *-N(R8)-*', *-P(R8)-*', *-Si(R8)(R9)-*', and *-Ge(R8)(R9)-*', a1 to a4 are each independently an integer from 0 to 3, when a1 is 0, ring Ai and ring A2 are not linked to each other, when a2 is 0, ring A2 and ring A3 are not linked to each other, when a3 is 0, ring A3 and ring A4 are not linked to each other, and when a4 is 0, ring A4 and ring Ai are not linked to each other, Ar is selected from a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a substituted or unsubstituted C6-C6o aryl group, a substituted or unsubstituted C6-C6o aryloxy group, a substituted or unsubstituted C6-C6o arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non- aromatic condensed heteropolycyclic group, Ri to Rs are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, a substituted or unsubstituted C1-C6o alkyl group, a substituted or unsubstituted C2-C6o alkenyl group, a substituted or unsubstituted C2-C6o alkynyl group, a substituted or unsubstituted C1-C6o alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a substituted or unsubstituted C6-C6o aryl group, a substituted or unsubstituted C6-C6o aryloxy group, a substituted or unsubstituted C6-C6o arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q1)(Q2)(Q3), -B(Q1)(Q2), -N(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), -S(=0)(Q1), - S(=0)2(Q1), -P(=O)(Q1)(Q2), and -P(=S)(Q1)(Q2), R8 and R1, R8 and R2, R8 and R3, R8 and R4, or R8 and Rs are optionally linked to form a substituted or unsubstituted C5-C6o carbocyclic group or a substituted or unsubstituted C1-C6o heterocyclic group, b1 to b4 are each independently an integer from 1 to 8, * and *' each indicate a binding site to a neighboring atom, at least one substituent of the substituted C1-C6o alkyl group, the substituted C2- C6o alkenyl group, the substituted C2-C6o alkynyl group, the substituted C1-C6o alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C1o heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C1o heterocycloalkenyl group, the substituted C6-C6o aryl group, the substituted C6-C6o aryloxy group, the substituted C6-C6o arylthio group, the substituted C1-C6o heteroaryl group, the substituted C1-C6o heteroaryloxy group, the substituted C1-C6o heteroarylthio group, the substituted C5-C6o carbocyclic group, the substituted C1-C6o heterocyclic group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, and a C1-C6o alkoxy group; a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, and a C1- C6o alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C6- C6o aryloxy group, a C6-C6o arylthio group, a C1-C6o heteroaryl group, a monovalent non- aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Q11), and -P(=O)(Qll)(Q12); a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C6-C6o aryloxy group, a C6-C6o arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group; a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C6-C6o aryloxy group, a C6-C6o arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C6-C6o aryloxy group, a C6-C6o arylthio group, a C1-C6o heteroaryl group, a monovalent non- aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), -B(Q21)(Q22), -C(=0)(Q21), - S(=0)2(Q21), and -P(=0)(Q21)(Q22); and 
    PNG
    media_image3.png
    20
    729
    media_image3.png
    Greyscale
  P(=O)(Q31)(Q32), and Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C6-C6o aryl group substituted with a C1-C6o alkyl group, a C6-C6o aryl group substituted with a C6-C6o aryl group, a terphenyl group, a C1-C6o heteroaryl group, a C1-C6o heteroaryl group substituted with a C1-C6o alkyl group, a C1- C6o heteroaryl group substituted with a C6-C6o aryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group.  Hang discloses other options for Rb (claimed “Ar1”) that read on the claimed options, such as (1) cyclopropyl (C3) through cycloheptyl (C7) as well as (2) the unsubstituted and substituted C6 aryl substituents, i.e. the unsubstituted or substituted phenyl groups (Hang translation: paragraph bridging pp. 2-3), and more generally cycloalkenyl groups (Hang translation: p. 2, lines 17-22 and p. 3, lines 22-25) which would include at least the C1 through C7 cycloalkenyl groups given the specific C1-C7 cycloalkyl examples. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make formula II or III of Hang, as any of compounds 15, 30, 45, 60, and 75, but modified to replace the methyl group at the carbon number 1 position of the carbazole, i.e. the claimed Ar1 substituent, with any of the cyclopropyl (C3) through cycloheptyl (C7) as well as the unsubstituted and substituted C6 aryl substituents, i.e. the unsubstituted or substituted phenyl groups, as well as the C1-C7 cycloalkenyl groups, because Hang suggests making Rb any of the specific substituent groups. 

Allowable Subject Matter
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 8 , and 20, specifically an organometallic compound within the organic layer in the LED that contains the claimed compound with the proviso that ring A4 is not a benzimidazole group.  Huang’s Re (equivalent to instant application A4) must have at least 2 carbons, which does not include a methyl group, and therefore no longer reads on claims 1-20.
In addition, reference Chen US PGPub 2018/0375036 (Page 9, 12, 83) teaches a similar compound to the instant application but in all of the variations, the Ar1 substituent is unsubstituted, or substituted in carbon position 2 or 3.  The instant application requires position 1 of the carbazole to have the substitution. It would not be obvious for one of ordinary skill in the art to assume substitution of position 1 based on the teachings of this reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814